IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


NATIONAL UNION FIRE INSURANCE          : No. 283 EAL 2014
COMPANY OF PITTSBURGH, PA,             :
THOMAS WAGNER AND THOMAS F.            : Petition for Allowance of Appeal from the
WAGNER, INC.                           : Order of the Superior Court
                                       :
                                       :
            v.                         :
                                       :
                                       :
TITEFLEX CORPORATION                   :
                                       :
                                       :
PETITION OF: NATIONAL UNION FIRE       :
INSURANCE COMPANY OF                   :
PITTSBURGH, PA                         :
                                       :
                                       :
                                       :
                                       :
                                       :
                                       :
                                       :


                                    ORDER


PER CURIAM

      AND NOW, this 16th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.   The Application Pursuant [to] Pennsylvania Rule of Appellate

Procedure 2051(a) Respecting Supplemental Authorities is GRANTED.